Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-605
                       Lower Tribunal No. 17-21520
                          ________________


                       Jacques Junior Armand,
                                  Appellant,

                                     vs.

                        Ginou Armand Amisy,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

      Scanziani & Associates Law, and Jessica Ramirez-Garcia, for
appellant.

      Harris Appellate Law Office, and Elizabeth Siano Harris (Mims), for
appellee.


Before LOGUE, SCALES and GORDO, JJ.

     GORDO, J.
      Jacques Armand appeals the trial court’s final judgment of dissolution

of marriage entered while his motion to dismiss the cause for lack of subject

matter jurisdiction was pending.

      Jacques Armand and Ginou Armand Amisy were married in 2008 in

Port-au-Prince, Haiti. They lived in Haiti until February 2014 when they

relocated to Massachusetts with their three minor children. In June 2016,

they moved to Miami-Dade County. Armand filed a verified petition for

dissolution of marriage with minor children in the Miami-Dade circuit court in

September 2017. Amisy answered the petition and filed a verified counter-

petition for dissolution of marriage and other relief.

      Armand subsequently voluntarily dismissed his petition and filed a

motion to dismiss Amisy’s counter-petition alleging the Florida court lacked

subject matter jurisdiction because neither party met the Florida residency

requirement pursuant to section 61.021, Florida Statutes. He claimed that

he was a citizen of Haiti and resided in Somalia, and that Amisy had returned

to Massachusetts with the children prior to filing the petition.

      Before the hearing on the motion to dismiss, Armand separately filed

a Haitian divorce decree and certified translation. Armand argued that he

initiated divorce proceedings in Haiti in January 2014 and that a final

judgment of divorce was entered on May 8, 2017 by a duly authorized court



                                       2
in Haiti thereby divesting the Florida court of subject matter jurisdiction to

dissolve the marriage.

      During the May 21, 2018 hearing on the motion to dismiss, Amisy

opposed any argument regarding the Haitian divorce as it was not contained

within the contents of Armand’s motion to dismiss and she was not on notice

prior to the hearing. The trial court sustained the objection and did not rule

on the Haitian divorce allegations. The court denied the motion to dismiss

predicated only on its finding that the parties and the children were residents

of Florida for 6 months prior to the filing of the petition. Armand filed a

petition for writ of prohibition in this Court challenging the court’s findings of

Florida residency. In an unelaborated order, the petition was denied. See

Armand v. Amisy, 254 So. 3d 384 (Fla. 3d DCA 2018). 1

      On May 31, 2018, Armand, through counsel, filed a second motion to

dismiss Amisy’s counter-petition alleging the court lacked subject matter

jurisdiction because the parties were divorced in Haiti. Armand’s counsel

later withdrew. Armand then filed a pro se verified petition to domesticate

and enforce the Haitian divorce decree and a renewed motion to dismiss re-




1
 Our denial of Armand’s prohibition petition in an unelaborated order is not
a decision on the merits barring consideration of the issues raised in the
proceedings. See Topps v. State, 865 So. 2d 1253, 1257 (Fla. 2004).

                                        3
alleging the trial court was divested of subject matter jurisdiction because the

parties were already divorced.

      Within two weeks after filing the motion to dismiss, Armand e-filed

hundreds of other pleadings and forwarded dozens of emails to the court’s

division email. On August 29, 2018, Amisy moved for an order to show

cause alleging abuse of the judicial process. The trial court issued a rule to

show cause why Armand should not be precluded from further pro se filings.

In his response to the rule to show cause, Armand argued that the parties

were divorced in Haiti, notified the court that his August 2018 motion to

dismiss remained pending, claimed that his requests for a hearing had gone

unanswered and requested that the court resolve the matter of the Haitian

divorce. He also asserted that Amisy had previously acknowledged the

foreign divorce. The court observed that Armand’s response did not address

why he should not be sanctioned, but rather reiterated his previous

arguments.    The court concluded that Armand would continue making

frivolous filings and restrained his access to e-filing and the court’s division

email on October 3, 2018.

      The motion to dismiss for lack of subject matter jurisdiction was never

set for a hearing or disposed of prior to the trial that occurred on February

19, 2020. Armand, who remained unrepresented throughout the remainder



                                       4
of the proceedings, was not present at the trial. Following the bench trial,

the court entered a final judgment granting Amisy’s petition, dissolving the

marriage, equitably dividing the martial property, and adjudicating alimony,

child support and timesharing. Armand filed a motion for rehearing again

arguing that the court lacked subject matter jurisdiction and had not ruled on

his pending motion to dismiss before trial. The court denied rehearing.

      On appeal, Armand argues the court erred by setting the cause for trial

before disposing of his motion to dismiss pertaining to the Haitian divorce. 2

      “Subject matter jurisdiction is conferred upon a court by the constitution

or by statute and cannot be created by waiver, acquiescence or agreement

of the parties.” Ruble v. Ruble, 884 So. 2d 150, 152 (Fla. 2d DCA 2004)

(citing Chapoteau v. Chapoteau, 659 So. 2d 1381, 1384 (Fla. 3d DCA 1995)).

“The lack of subject matter jurisdiction can be raised as a defense at any

time . . . .” Id. (citing Fla. R. Civ. P. 1.140(h)). “A judgment entered by a

court which lacks subject matter jurisdiction is void . . . .” McGhee v. Biggs,

974 So. 2d 524, 526 (Fla. 4th DCA 2008).

      “[A]s a general rule, . . . the final judgments of courts of a foreign

country are subject to recognition and enforcement in this country . . . .”



2
 We do not address Armand’s remaining arguments on appeal as they are
not necessary to the resolution of this case.

                                       5
Nahar v. Nahar, 656 So. 2d 225, 228 (Fla. 3d DCA 1995) (quoting Cardenas

v. Solis, 570 So. 2d 996, 998 (Fla. 3d DCA 1990)). “[A]ny foreign decree

should be recognized as a valid judgment, and thus be entitled to comity,

where the parties have been given notice and the opportunity to be heard,

where the foreign court had original jurisdiction and where the foreign decree

does not offend the public policy of the State of Florida.” Id. at 229. Where

a foreign judgment has previously dissolved the marriage of the parties, the

trial court lacks subject matter jurisdiction to enter a final judgment of marital

dissolution. See Barnett v. Barnett, 787 So. 2d 946, 946 (Fla. 2d DCA 2001).

      On the record before us, it remains undetermined whether the Haitian

divorce decree was a valid judgment entitled to comity by the Florida court.

Armand had filed the foreign decree, asserted a facially sufficient challenge

to subject matter jurisdiction and repeatedly requested a hearing on the

matter. We find the court erred in failing to hold a hearing on the motion to

dismiss for lack of subject matter jurisdiction. See Scudder v. Scudder, 228

So. 3d 703, 706 (Fla. 2d DCA 2017) (“[T]he denial of Ms. Scudder’s

challenge to the circuit court’s subject matter jurisdiction without affording the

parties an evidentiary hearing was error that requires reversal.”); Minda v.

Minda, 190 So. 3d 1126, 1128 (Fla. 2d DCA 2016) (holding that former wife’s

motion for relief from default judgment dissolving her marriage in which she



                                        6
challenged the circuit court’s subject matter jurisdiction was facially sufficient

and remanding “for a formal evidentiary hearing on the motion”); Douglas v.

Johnson, 65 So. 3d 605, 606 (Fla. 2d DCA 2011) (“We must reverse and

remand for a full evidentiary hearing because the Mother was denied

procedural due process—the circuit court did not give her the opportunity to

raise and develop the issue of lack of subject matter jurisdiction.”); see also

§ 61.508, Fla. Stat. (2020) (“If a question of existence or exercise of

jurisdiction under [the UCCJEA] is raised in a child custody proceeding, the

question, upon request of a party, must be given priority on the calendar and

handled expeditiously.”).

      Reversed and remanded.




                                        7